    8:20-cv-00067-RFR-SMB Doc # 6 Filed: 06/25/20 Page 1 of 1 - Page ID # 16



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 MOBARK SHARIF,

                           Plaintiff,                                            8:20CV67

         vs.
                                                                                  ORDER
 DINA LUKA, in her capactiy as the Personal
 Representative for the Estate of Ahmed M.
 Abdelgader;

                           Defendant.


        This diversity action arises out of a motor vehicle accident that occurred in Utah. The parties have
stipulated to the transfer of this case to the United States District Court for the District of Utah pursuant to
28 U.S.C. § 1404. (Filing No. 5.) Section 1404 provides that “[f]or the convenience of parties and
witnesses, in the interest of justice, a district court may transfer any civil action to any other district or
division where it might have been brought or to any district or division to which all parties have consented.”

        The Court has considered the Stipulation and finds all parties have consented to the transfer of this
case to the United States District Court for the District of Utah. The underlying motor vehicle accident
that gives rise to Plaintiff’s claim might have been brought in the United States District Court for the District
of Utah. The Court further finds transfer would promote the convenience of parties and witnesses and is in
the interest of justice. Therefore, the parties’ Stipulation will be approved and granted.

        IT IS ORDERED:

        1.       The Stipulation for Change of Venue (Filing No. 5) is approved and granted.

        2.       The Clerk of the United States District Court for the District of Nebraska shall transfer this
                 case to the United States District Court for the District of Utah pursuant to 28 U.S.C. §
                 1404. Upon completing such transfer, the Clerk of Court shall close this case.

        Dated this 25th day of June, 2020.
                                                            BY THE COURT:

                                                            s/ Susan M. Bazis
                                                            United States Magistrate Judge
